Citation Nr: 0703667	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  92-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for a gastrointestinal 
disorder. 

2.  Entitlement to an initial rating in excess of 30 percent 
for post concussive syndrome from December 9, 1989 to April 
19, 2000; and in excess of 70 percent on and after April 20, 
2000. 

3.  Entitlement to an initial rating in excess of 10 percent 
for seizure disorder from December 9, 1989 to September 27, 
2000; and in excess of 20 percent on and after September 28, 
2000.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 until 
December 1989.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
February 1991 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, wherein the RO granted service connection for post 
concussive syndrome, evaluated as 30 percent disabling from 
December 9, 1989, and a seizure disorder evaluated as 10 
percent disabling from December 9, 1989.  By that same rating 
action, the RO, in part, also denied service connection for a 
gastrointestinal disorder.

By rating action dated in November 2000, the RO increased the 
30 percent rating for post concussive syndrome to 50 percent, 
effective from September 28, 2000.  The 10 percent rating for 
seizure disorder was increased to 20 percent, effective from 
September 28, 2000.  In a June 2001, the RO increased the 50 
percent rating for post concussive syndrome to 70 percent, 
effective from April 20, 2000. Individual unemployability was 
established, effective from April 20, 2000. 

The veteran was scheduled for a hearing before the Board in 
Washington, DC in September 1992, but failed to report. Her 
hearing request is deemed withdrawn. 
38 C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1.  A current gastrointestinal disorder has not been 
demonstrated. 

2.  Post concussive syndrome has caused total occupational 
impairment, with symptoms approximating total social 
impairment since the effective date of service connection, 
December 9, 1989.

3.  For the period from December 9, 1989 to September 27, 
2000, the competent medical evidence does not reflect 
evidence that the veteran experienced at least 1 major 
seizure during a 2 year period or 2 or more minor seizures 
during a 6 month period. 

4.  For the period since September 28, 2000, the competent 
medical evidence does not reflect that the veteran 
experienced at least 1 major seizure in a 6 month period, nor 
2 major seizures in a 1 year period, or 5 to 8 minor seizures 
weekly. 


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, was not incurred in or 
aggravated by service, nor may an ulcer be presumed to have 
been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.655(b), 3.307, 
3.309(2006).

2.  The criteria for a 100 percent rating for post concussive 
syndrome have been met since the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.124a, 4.130, 4.132, Diagnostic Codes 8045-9304 (1996 & 
2006). 

3.  The criteria for a rating in excess of 10 percent for the 
veteran's seizure disorder for the period from December 9, 
1989 to September 27, 2000 have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.655(b), 4.1, 4.2, 4.10, 4.124a, 
Diagnostic Code 8911 (2006).

4.  The criteria for a rating in excess of 20 percent for the 
veteran's seizure disorder as of and from September 28, 2000, 
are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.655(b), 4.1, 4.2, 4.10, 4.124a, 
Diagnostic Code 8911.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pellegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal with respect to the claim of claim of 
entitlement to an initial rating in excess of 30 percent for 
post concussive syndrome from December 9, 1989 to April 19, 
2000; and in excess of 70 percent on and after April 20, 
2000, further assistance is unnecessary to aid the appellant 
in substantiating the aforementioned claim.

Regarding the veteran's claim of entitlement to service 
connection for a gastrointestinal disorder, VA informed the 
appellant of the evidence needed to substantiate the claim in 
a June 2004 letter.  She was asked to submit or identify 
evidence relevant to her service connection claim, including 
clinical evidence from a doctor (private or VA) reflecting 
that she currently had a gastrointestinal disorder that was 
caused or aggravated by a disease or injury during military 
service. 

The veteran was informed that VA would make reasonable 
efforts to assist her in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  She was also informed that it was her 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in her 
possession.  

Thus, the discussion contain in the June 2004 letter 
furnished the appellant notice of the types of evidence she 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
appellant provide VA with or identify any additional sources 
of evidence that she possessed or knew of that could help to 
substantiate her claim for service connection for a 
gastrointestinal disorder. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  
Pellegrini v. Principi, 18 Vet. App. 112 (2004).  

Although the June 2004 VCAA notice was provided after the 
initial RO adjudicated the veteran's claims, any timing 
deficiency was cured by readjudication of the claims after 
issuance of the notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since, however, the claim for service 
connection for a gastrointestinal disorder is being denied, 
no effective date or rating is being set, and the lack of 
notice as to these elements is not prejudicial.  

With regards to the veteran's claim of entitlement to an 
initial rating in excess of 10 percent for seizure disorder 
from December 9, 1989 to September 27, 2000; and in excess of 
20 percent on and after September 28, 2000, in Dingess, the 
Court held that once service connection is granted the claim 
is substantiated, and further notice as to the rating or 
effective date elements is not required.  Dingess v. 
Nicholson, slip op. at 15 (In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).

Regarding VA's duty to assist the appellant with her claims 
of entitlement to service connection for a gastrointestinal 
disorder and an initial rating in excess of 10 percent for 
seizure disorder from December 9, 1989 to September 27, 2000; 
and in excess of 20 percent on and after September 28, 2000, 
relevant post-service VA examination and clinical treatment 
reports and statements of the appellant have been associated 
with the claims files.  

The veteran was afforded VA neurological and gastrointestinal 
examinations in September 2000.  Thereafter, and pursuant to 
the Board's August 2005 remand directives, the veteran was 
scheduled for VA neurological and gastrointestinal 
examinations in February 2006, but she failed to report.  The 
veteran has neither disputed her failure to report for these 
examinations nor provided good cause for her failure to 
report.

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  The veteran was apprised 
of the consequence of her failure to report for her scheduled 
VA examinations in a February 2006 letter from the VA Medical 
Center in Charleston, South Carolina.  In this regard, the 
consequence in this case of the veteran's failure without 
good cause to report for the VA examinations is that her 
gastrointestinal and seizure disorders must be rated on the 
basis of the evidence of record.  38 C.F.R. § 3.655(b).

While VA has a duty to assist the veteran in development of 
her claims, the veteran has a duty to cooperate with VA.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). A claimant's 
duty to cooperate with VA's efforts to develop the claim 
includes reporting for a medical examination and submitting 
to the Secretary all medical evidence supporting his claim.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
concludes that VA has no remaining duty under the VCAA to 
provide a medical examination in conjunction with her claims 
for service connection for a gastrointestinal disorder and an 
initial rating in excess of 10 percent for seizure disorder 
from December 9, 1989 to September 27, 2000; and in excess of 
20 percent on and after September 28, 2000.

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the aforementioned claims.

II.  Service Connection-Gastrointestinal Disorder

Pertinent Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service incurrence will be presumed for certain chronic 
diseases, including stomach ulcer, if manifest to a 
compensable degree within the year after active service. 
38 U.S.C.A. §§ 1101, 1112, 1113 West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Analysis

The initial question is whether the veteran has a current 
gastrointestinal disorder.  During a June 1990 VA 
examination, the VA examiner noted that the veteran had a 
history of post-prandial epigastric distress with a feeling 
of a knot or acid in the stomach.  The veteran complained of 
having constant heartburn with belching of a bitter or acid-
tasting material that occasionally resulted in nausea with 
vomiting.  A  diagnosis of epigastic distress of unknown 
etiology by history was recorded.  

A VA hospitalization report, dated in June 1990, reflects 
that the veteran had a diagnosis of peptic ulcer disease by 
history (i.e., it was noted to have dated back to 1988), 
which, upon further testing, was diagnosed as probable 
irritable bowel syndrome with Hirshprung's disease to be 
ruled out.  Recent VA outpatient treatment and examination 
records, however, do not show any clinical evidence of any 
gastrointestinal disorder.  

The existence of current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, there is no evidence of a current 
gastrointestinal disorder.  Thus, service connection for a 
gastrointestinal disability is not warranted on a direct 
basis.  38 C.F.R. § 3.303.  

The Board also finds that because the clinical evidence 
reflects that the veteran had a diagnosis of peptic ulcer 
disease by history in June 1990, which was not confirmed by 
subsequent testing, peptic ulcer disease may not be presumed 
to be of service onset.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309.  As the preponderance of 
the evidence is against the claim for service connection for 
a gastrointestinal disorder, there is no doubt to be 
resolved, and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).

III.  Initial Evaluation Claims

General Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7 (2006).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court later held that the above rule is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings. Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." 

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

1.  Post-Concussive Syndrome

By a February 1991 rating action, the RO granted service 
connection post concussive syndrome, and assigned an initial 
30 percent evaluation, effective December 9, 1989.  By rating 
action dated in November 2000, the RO increased the rating 
for post concussive syndrome to 50 percent, effective from 
September 28, 2000.  In a June 2001 rating action, the RO 
increased the 50 percent rating for post concussive syndrome 
to 70 percent, effective from April 20, 2000.  Individual 
unemployability was established, effective from April 20, 
2000. 

In the present case, the service-connected post concussive 
syndrome was originally assigned an initial 30 percent 
evaluation under 38 C.F.R. §§ 4.124a, 4.132; Diagnostic Codes 
8045-9304.  Under Diagnostic Code 8045, purely subjective 
complaints following trauma, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304 which provides for dementia due to head trauma.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma. Purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc. resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities.  38 C.F.R. § 4.124a, 
Diagnostic Code, 8045.

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders including dementia due 
to head trauma.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130).

Under the criteria in effect prior to November 7, 1996, 
Diagnostic Code 9304, dementia due to head trauma, and other 
codes pertaining to psychoneurotic disorders provided that a 
30 percent rating required definite or "moderately large" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  Id.

The VA General Counsel, in response to an invitation by the 
United States Court of Appeals for Veterans Claims (Court) to 
construe the term "definite" in a manner that would quantify 
the degree of impairment, concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." 
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994); 
see also Hood v. Brown, 4 Vet. App. 301 (1993).

50 percent rating is provided when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Id.

A 70 percent rating is assigned when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Id.

A 100 percent rating is assigned when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; or when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
though or behavioral process associated with almost daily 
activities such a fantasy, confusion, panic, and explosions 
of aggressive energy result in a profound retreat from mature 
behavior; or the veteran is demonstrably unable to obtain or 
retain employment.  Id. 

The Court has held that the old criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9304, provide three independent bases for 
granting a 100 percent rating and therefore, such a rating 
may be granted if the veteran is demonstrably unable to 
obtain or retain employment.  Johnson v. Brown, 7 Vet. App. 
95, 97 (1994) (cited in Richard v. Brown, 9 Vet. App. 266, 
268 (1996)).  

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(2006).  The revised rating criteria provide that dementia 
due to head trauma, 9304, as well as other mental disorders, 
are to be assigned a 30 percent rating where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

A 50 percent rating is provided when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
an inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9304 (2006).

The only criteria for a 100 percent rating for any disability 
rated in accordance with the VA General Rating Formula for 
Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. 
Cir. 2004) 

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33,422 (2000)

Analysis

In this case, the Board finds that an initial 100 percent 
evaluation is warranted under the old criteria for the 
service-connected post-concussive syndrome since the 
effective date of service connection, December 9, 1989.  
Throughout the period since the effective date of service 
connection, the veteran has been unable to maintain 
employment at the same job for more than one year-she held 
sporadic part-time teaching positions-, has been married 
seven times and has had several failed attempts in continuing 
her college education (see, VA hospital report, dated in 
September 2000, and VA Form 21-8940, Veterans Application For 
Increased Compensation Based on Unemployability, with 
attached statement of medical and employment history, 
received by the RO in June 2001).  

Although the veteran reported as recently as October 1998, 
that she was working as much as 70 hours per week; the 
contemporaneous record documented that she was not fully 
oriented, had been recently hospitalized for suicide 
attempts.  The VA clinical records reflect that since the 
award of service connection, the veteran has demonstrated a 
depressed affect, decreased memory and attention span, poor 
insight and judgment, and has attempted suicide (see, January 
1998 report, reflecting that the veteran was post-Tylenol 
overdose).  

The veteran has been assigned Global Assessment of 
Functioning Scores (GAF) ranging from 20 to 60 (see, VA 
hospitalization reports, dated in December 1990 and January 
1998, and VA mental health primary care note, dated in May 
1998) with her scores predominantly at 50 or lower. GAF 
scores between 21 and 30 reflect behavior that is 
considerably influenced by delusions or hallucinations or 
seriously impaired in communication or judgment (i.e., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends.  GAF 
scores between 31 and 40 contemplate some impairment in 
reality testing or communication or major impairment in 
several areas such as work, school, family relations, 
judgment, thinking or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  GAF scores 
between 41 and 50 signify serious symptoms or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends unable to keep a job).  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th Ed.) (1994) (DSM IV); 38 C.F.R. §§ 
4.125, 4.130 (2004).  Those scores have been assigned in 
conjunction with the diagnosis of her post concussive 
syndrome  

Although other conditions have also been diagnosed, no 
medical professional has distinguished the service connected 
from the non-service-connected symptoms.

Given these facts, the Board concludes that the evidence is 
in favor of a finding that the veteran's service connected 
post concussive syndrome has caused total occupational 
impairment throughout the period since the effective date of 
service connection.

Since one of the independent bases for a 100 percent rating 
under the old rating criteria was a demonstrable inability to 
obtain or retain employment, the Board finds that the 
veteran's post concussive syndrome has met the criteria for a 
100 percent rating since the effective date of service 
connection.  Accordingly, a 100 percent rating is granted for 
post concussive syndrome, effective December 9, 1989.

2.  Seizure Disorder

The veteran's service-connected seizure disorder has been 
rated as analogous to epilepsy under 38 C.F.R. § 4.124a 
Diagnostic Code 8911.  38 C.F.R. § 4.124a.  Under Diagnostic 
Code 8911, a confirmed diagnosis of epilepsy with a history 
of seizures is assigned a 10 percent rating.  .

A 20 percent rating is assigned when there is at least 1 
major seizure in the last 2 years, or at lest 2 minor 
seizures in the last 6 months.  Id.

When there is at least 1 major seizure in the last 6 months 
or 2 in the last year, or averaging at least 5 to 8 minor 
seizures weekly warrants a 40 percent rating.  Id.

A 60 percent rating is warranted when the disability averages 
at least 1 major seizure in 4 months over the last year, or 9 
to 10 minor seizures per week.  Id.

An 80 percent rating is assigned when the disability averages 
at least 1 major seizure in 3 months over the last year, or 
more than 10 minor seizures weekly.  Id.

A 100 percent rating is warranted when the disability 
averages at least 1 major seizure per month over the last 
year.  Id.

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type). 38 C.F.R. § 4.124a, Notes (1) and (2).  Where 
continuous medication is required to control the epilepsy, 10 
percent is the minimum evaluation.
Period from December 9, 1989 to September 27, 2000

With respect to the period from December 9, 1989 to September 
27, 2000, voluminous VA outpatient and examination records, 
do not reflect that the veteran experienced at least 1 major 
seizure during a 2 year period or 2 or more minor seizures 
during a 6 month period.  In support of the foregoing 
determination, upon hospitalization for a seizure disorder at 
a VA facility in June 1990, the veteran reported that she had 
ten to twelve seizures after she was involved in a motor 
vehicle accident in January 1989, with the last one being in 
March 1990.  At that time, she suffered a concussion with 
twenty-four hours of amnesia.  The veteran indicated that her 
first five to six seizures occurred in an initial six week 
period.  She stated that her seizures were associated with 
urinary incontinence, tongue biting and were generalized 
tonic-clinic in nature.  

The veteran indicated that her seizures abated with the 
medication, Dilantin.  During hospitalization, Neuro Epilepsy 
concluded that by history (italics added), the veteran had 
complex partial seizures with secondary generalized tonic-
clonic seizures.  The veteran was placed on Tegratol.   See 
June 1990 VA hospitalization report.  In light of the 
foregoing, the Board finds that the competent medical 
evidence of record does not reflect that the service-
connected seizure disorder meets or nearly approximates the 
criteria for a rating in excess of 10 percent for the period 
from December 9, 1989 to September 27, 2000.

Period on and after September 28, 2000

Regarding the period as of and since September 28, 2000, the 
record does not reflect that the veteran experienced at least 
1 major seizure in a 6 month period, or 2 major seizures in a 
1 year period, nor 5 to 8 minor seizures weekly.  In this 
regard, a July 2003 VA outpatient report reflects that the 
veteran reported having had a seizure one month previously.  
An October 2005 VA outpatient report reflects that she 
reported having one to two seizures a month, which she 
described as "petit mal, with the last one having occurred 
three weeks previously.  In light of the foregoing, the Board 
finds that the competent medical evidence does not reflect 
that the service-connected seizure disorder meets or nearly 
approximates the criteria for a rating in excess of 20 
percent for the period as of and since September 27, 2000.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and that the benefits sought on appeal must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case, and his claim must be denied.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361
(Fed. Cir. 2001).  In making this determination, the Board 
notes that it took into account the applicability of "staged" 
ratings pursuant to Fenderson, supra.  However, a thorough 
review of the evidence does not reflect any distinctive 
periods where the veteran met or nearly approximated the 
criteria for rating(s) in excess of those currently assigned.







							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a gastrointestinal disability is 
denied. 

An initial rating of 100 percent for post concussive syndrome 
is granted, effective December 9, 1989.

Entitlement to an initial rating in excess of 10 percent for 
a seizure disorder from December 9, 1989 to September 27, 
2000; and in excess of 20 percent on and after September 28, 
2000, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


